Citation Nr: 1316774	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the right knee disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the left knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for the right shoulder disability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for the left shoulder disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a duodenal ulcer. 

6.  Entitlement to an initial disability rating in excess of zero percent for a nasal fracture. 

7.  Entitlement to an initial disability rating in excess of zero percent for dermatitis. 

8.  Entitlement to an initial disability rating in excess of zero percent for right femur enchondroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1997 to May 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for the above listed disabilities, and assigned initial disability ratings.  The Veteran entered a notice of disagreement with the initial ratings assigned. 

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in April 2010.  To date, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing. Accordingly, the Board will proceed as if the hearing request had been withdrawn. See 38 C.F.R. § 20.704(d) (2012) (failure to appear for a scheduled hearing treated as withdrawal of request).

In June 2011, the Board remanded the case for VA examinations to assist in the evaluation of the Veteran's rating claims.  An attempt to schedule the Veteran for VA examinations has been made, and the case has been returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the entire initial rating period of this appeal, the Veteran's bilateral knee disability has been manifested by arthritis with bilateral flexion from 0 to 140 degrees with pain starting at 135 degrees and extension at zero degrees.

2.  For the entire initial rating period of this appeal, the Veteran's right shoulder disability has been manifested by a chronic shoulder strain with abduction from 0 to 170 degrees with pain from 150 to 170 degrees; forward flexion from 0 to 135 degrees with pain from 120 to 135 degrees; external rotation from 0 to 80 degrees with pain from 70 to 80 degrees; and internal rotation from 0 to 90 degrees with no pain.  

3.  For the entire initial rating period of this appeal, the Veteran's left shoulder disability has been manifested by a chronic shoulder strain with abduction from 0 to 140 degrees with pain from 130 to 140 degrees; forward flexion was 0 to 135 degrees with pain from 120 to 135 degrees; external rotation was 0 to 90 degrees with pain from 80 to 90 degrees; and internal rotation was 0 to 90 degrees with no pain.  

4.  The Veteran's duodenal ulcer is manifested by mild symptoms.

5.  The Veteran's nasal fracture is asymptomatic with no residuals.  

6.  The Veteran's dermatitis affects less than five percent of his entire body and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

7.  The medical evidence of record does not reveal any symptomotology associated with the Veteran's right femur enchondroma.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A.          §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).

2.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A.          §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).

3.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R.              §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2012).

4.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R.              §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2012).

5.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a duodenal ulcer have not been met.  38 U.S.C.A.                §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2012).

6.  For the entire initial rating period, the criteria for an initial disability rating in excess of zero percent for a nasal fracture have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6502 (2012).

7.  For the entire initial rating period, the criteria for an initial disability rating in excess of zero percent for a dermatitis not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, Diagnostic Code 7899-7806 (2012).

8.  For the entire initial rating period, the criteria for an initial disability rating in excess of zero percent for a right femur enchondroma have not been met.                      38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012);               38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing                       regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;         (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the above listed disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records and the Veteran's statements.  

The Veteran was also afforded a VA examination in March 2005.  As the VA examination report was written after an interview with the Veteran and contained specific findings indicating the nature and functional limitations of the Veteran's disabilities, the VA examination is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Further, during the appeal period, the RO determined that additional VA examinations were necessary to evaluate the Veteran's rating claims, as the most recent examination was dated March 2005.  VA examinations were scheduled in November 2008; however, the Veteran failed to report for the scheduled examinations.

In June 2011, the Board remanded the rating claims for another attempt at evaluating the Veteran's disabilities because the November 2008 VA examination notice was sent to an incorrect address.  Pursuant to the Board's June 2011 remand, the Denver VA Medical Center (VAMC) sent the Veteran a letter on July 8, 2011 requesting that the Veteran contact the VAMC to schedule a date for the examinations.  In a note dated July 18, 2011, the VAMC stated that they were unable to contact the Veteran to schedule the VA examinations.  The VAMC noted that all VA examination requests were cancelled.  In a September 2011 note, the VAMC stated that the Veteran had cancelled his claim and, therefore, all examinations were cancelled.  

In a report of general information dated May 24, 2012, the AMC reported that a voicemail message had been left for the Veteran requesting him to call back so that examinations could be scheduled at the VAMC.  The AMC also sent a letter to the Veteran on May 25, 2012 informing him on how to contact the AMC.  In an undated note (printed on July 31, 2012), the VAMC reported that the Veteran stated (via telephone) that he did not want to pursue his claim.  In attempts to obtain written confirmation of the Veteran's intent to withdraw his appeal, the AMC sent a letter to the Veteran in August 2012 requesting a written response.  Although a response from the Veteran has not been received, the Veteran's authorized representative submitted a post-remand brief in March 2013.  The Veteran's representative also submitted a correspondence dated April 2013 stating that they were unable to reach the Veteran to determine whether or not he wished to pursue his appeal.  As the record does not contain a signed withdrawal of any of the issues currently on appeal, the Board finds that the appeal remains active, and the Board will proceed with adjudication of the case.  See 38 C.F.R. § 20.204(b).

The Veteran's current claims for increased ratings were initiated by disagreement with the initial ratings assigned following the grant of an original claim for service connection.  They are therefore considered original compensation claims rather than claims for an increase.  See Turk v. Peake, 21 Vet. App. 565, 569-570 (2008). Under such circumstances, 38 C.F.R. § 3.655(b) (2012), pertaining to original compensation claims applies and requires that the claim be rated based on the evidence of record.    

Disability Rating Laws and Regulations

Service connection for the Veteran's disabilities (bilateral knee, bilateral shoulder, duodenal ulcer, nasal fracture, dermatitis, and right femur enchondroma) were granted in the May 2005 rating decision on appeal.  The Veteran's bilateral knee, bilateral shoulder, and ulcer disabilities were assigned a 10 percent initial rating effective May 21, 2005.  The Veteran's nasal fracture, dermatitis, and right femur enchondroma disabilities were granted a noncompensable rating.  The Veteran contends that increased initial ratings are warranted for all disabilities as they are productive of symptoms more severe than those contemplated by the current ratings.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R.     § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2012).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2012).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Bilateral Knee Disability

The Veteran is in receipt of a 10 percent rating for service-connected right knee ACL tear with degenerative joint disease.  Left knee degenerative joint disease has also been evaluated as 10 percent disabling.  Both knees have been properly rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran contends that his bilateral knee disability warrants a higher rating. 

Arthritis due to trauma is evaluated pursuant to Diagnostic Code 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  See              38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was afforded a bilateral knee VA examination in March 2005.  The VA examiner noted that the Veteran had well-healed surgical scars on the right knee.  The VA examiner reported tenderness in both knees, but no edema.  Both knee joints were noted as stable with negative ligament laxity and negative meniscal tenderness.  Bilateral flexion was 0 to 140 degrees with pain starting at 135 degrees.  Extension was zero degrees bilaterally.  After repetitive range of motion and resistance, the VA examiner noted that there was increased pain, but no change in range of motion.  The VA examiner diagnosed the Veteran with chronic bilateral knee strain with moderate degenerative joint disease confirmed by x-ray.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's bilateral knee disability is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R.  § 4.71, Plate II.  In the March 2005 VA examination, the Veteran had full bilateral extension.  Even considering pain, bilateral flexion was, at worst, 135 degrees.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261.  

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the March 2005 VA examiner noted that both of the Veteran's knees were stable with negative ligament laxity and negative meniscal tenderness.  As such, the Board finds that the Veteran does not have instability of either knee and a higher evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for each knee is not warranted under any of these Diagnostic Codes.  

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain in his right knee while running.  The Veteran stated that he wears a brace while playing sports and does not use a cane or other supportive device.  He was able to walk up to 200 meters until pain forces him to stop.  Also, the March 2005 VA examiner stated that there are no other affects on the Veteran's daily activities or work due to his bilateral knee disabilities.  The examiner indicated that after repetitive range of motion and resistance, there was increased pain, but no change in range of motion.  The Veteran stated that he had not missed any work in the past 12 months.  Even considering the Veteran's reports of pain, bilateral extension was normal and flexion was, at worst, 135 degrees during the March 2005 VA examination.  

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right knee ACL tear with degenerative joint disease.  The Board further finds that a rating in excess of 10 percent for left knee degenerative joint disease is also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 4.3, 4.7.

Bilateral Shoulder Disability 

The Veteran is in receipt of a 10 percent rating for both the right and left shoulder under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The November 2005 rating action indicated that this evaluation was based not based on evaluation criteria in the rating schedule; instead, the 10 percent rating for each shoulder was assigned for painful range of motion.  The Board finds that a higher initial rating in excess of 10 percent is not warranted for either shoulder.

Under Diagnostic Code 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.   38 C.F.R. § 4.71, Plate I (2012).  Plate I under 38 C.F.R. § 4.71a also reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction. 

As mentioned in the previous section, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, at 202.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Regarding painful motion due to arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R.            § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

During the March 2005 VA examination, the VA examiner noted no tenderness of the shoulders.  Right shoulder abduction was from 0 to 170 degrees with pain from 150 to 170 degrees.  Forward flexion was 0 to 135 degrees with pain from 120 to 135 degrees.  External rotation was 0 to 80 degrees with pain from 70 to 80 degrees.  Internal rotation was 0 to 90 degrees with no pain.  Left shoulder abduction was from 0 to 140 degrees with pain from 130 to 140 degrees.  Forward flexion was 0 to 135 degrees with pain from 120 to 135 degrees.  External rotation was 0 to 90 degrees with pain from 80 to 90 degrees.  Internal rotation was 0 to 90 degrees with no pain.  After repetitive range of motion and resistance, there was increased pain in both shoulders, but no additional loss of motion.  The March 2005 VA examiner diagnosed the Veteran with chronic bilateral shoulder strain.  

The evidence does not show that the Veteran's bilateral shoulder motion was limited to motion at shoulder level as required for a higher rating of 20 percent under Diagnostic Code 5201.  As indicated on the VA examination in 2005, with consideration of the point at which pain began, flexion of the right shoulder was to 120 degrees, abduction was to 150 degrees, external rotation was to 70 degrees, and internal rotation was to 90 degrees.  Also considering pain, the left shoulder flexion was to 120 degrees, abduction was to 130 degrees, external rotation was to 80 degrees, and internal rotation was to 90 degrees.  The Board finds that such movements, even when factored for the endpoint where pain began were not reflective of motion limited to shoulder level.  As such, a higher rating under Diagnostic Code 5201 is not warranted. 

Further, the Board acknowledges that there was objective evidence of pain following repetitive motion, but there was no additional limitations after repetitions of range of motion as reported on VA examination in March 2005.  A higher rating is not be warranted in this case because the 10 percent rating assigned adequately compensates him for any functional impairment that he experiences due to his left shoulder disability.  See DeLuca, 8 Vet. App. 202.

The Board has also considered the application of Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation; Diagnostic Code 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, non union or flail shoulder; and Diagnostic Code 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankylosis, recurrent dislocation, fibrous union, non union, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving either shoulder joint.  No such findings for the shoulders are shown in the March 2005 VA examination report or elsewhere in the record.  Therefore, consideration of an increased disability rating under such codes is not warranted.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's bilateral shoulder disability.

Duodenal Ulcer Disability

The Veteran's duodenal ulcer has been assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305. 

Under Diagnostic Code 7305, a 10 percent disability rating is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent disability rating is appropriate for moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent disability rating is assigned for moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent disability rating is warranted for severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  "Incapacitating episodes" are not defined under this criteria.  38 C.F.R. § 4.114.

During the March 2005 VA examination, it was noted that the Veteran had an upper GI endoscopy in 1998 which diagnosed peptic ulcer disease with gastroesophageal reflux disease.  The Veteran reported that he was not on prescription medication and was using over-the-counter medication to treat occasional epigastric discomfort which occurred several times a week.  Upon physical examination, the VA examiner noted mild epigastric tenderness.  The VA examiner noted that there were no other affects on the Veteran's daily activities and the Veteran had not missed any work in the last 12 months.  

Upon review of the evidence, the Board finds that, for the entire initial rating period, the Veteran's duodenal ulcer is manifested by mild symptoms.  Although the Veteran reported that symptoms occur several times per week, the weight of the evidence does not demonstrate symptoms that are severe as contemplated by the 20 percent rating criteria under Diagnostic Code 7305.  Notably, the Veteran is not on prescription medication and symptoms associated with the duodenal ulcer do not affect his daily activities or his ability to work.  Accordingly, the Board finds that a higher initial disability rating in excess of 10 percent for a duodenal ulcer is not warranted for the entire initial rating period.

Nasal Fracture Disability

The Veteran's service-connected nasal fracture is currently assigned an initial noncompensable (zero percent) rating under Diagnostic Code 6502.  See 38 C.F.R. § 4.31 (2012).  Diagnostic Code 6502 (deviation of the nasal septum), provides that a 10 percent disability rating is warranted for a traumatic deviated septum with 50-percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this code.

During the March 2005 VA examination, the Veteran reported fracturing his nose in 2003.  No treatment for the nasal fracture was administered.  The March 2005 VA examiner noted that the Veteran's nose, mouth, and throat were clear.  The Veteran was noted as being asymptomatic with no residuals.  

Based on the evidence of record, the Board finds that a compensable initial rating for a nasal fracture is not warranted for the entire rating period.  The medical evidence of record demonstrates that the Veteran does not have a deviated septum with 50-percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  Accordingly, a compensable rating under Diagnostic Code 6502 is not warranted. 

Dermatitis 

The Veteran's skin disability is evaluated under Diagnostic Codes 7899-7806 for dermatitis or eczema.  Amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at Diagnostic Code 7806.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  When a particular disability is not listed among the Diagnostic Codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7806 refers to dermatitis or eczema.

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least five percent, but less than 20 percent, of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

In the March 2005 VA examination, the Veteran reported using mentholated shampoo to avoid scaly skin and pruritis.  Upon physical examination, the March 2005 VA examiner reported that the Veteran's skin was clear and there was no evidence of caliness or rash.  

Based on this evidence, the Board finds that an initial compensable rating for dermatitis is not warranted for the entire appeal period.  The evidence of record does not demonstrate that the Veteran's dermatitis affects at least five percent, but less than 20 percent, of his entire body or that it requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  As stated above, the Veteran's dermatitis only affects his scalp and the Veteran stated that he uses mentholated shampoo to treat the condition.  As such, the Board finds that an initial compensable rating for dermatitis is not warranted for the entire rating period.

Femur Enchondroma

During service in November 2001, the Veteran had an enchondroma excised from his right femur.  Since that time, the evidence of record is silent for any complaints, treatment, or medical evaluations regarding the right femur enchondroma.  

Since the award of service connection, the Veteran's right femur enchondroma has been evaluated at zero percent (noncomensable) disabling.  The RO has evaluated the disability under Diagnostic Code 5015 for "benign new growths of bones."  The Board finds that Diagnostic Code 5015 for the Veteran's right femur enchondroma is proper for rating purposes.

Diagnostic Code 5015 states that benign new growths of bones is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a (Diagnostic Code 5015).  Diagnostic Code 5003 in turn provides that degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.             38 C.F.R. § 4.71a (Diagnostic Code 5003).

The Board finds that the weight of the evidence of record does not demonstrate limitation of motion of the right leg which warrants a higher or separate rating in addition to the 10 percent rating already assigned for right knee ACL tear with degenerative joint disease.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown,          6 Vet. App. 259, 261- 62 (1994).  Here, the medical evidence of record does not reveal any symptomotology associated with the right femur enchondroma that would warrant a higher or separate compensable rating under Diagnostic Code 5003.  Any limitation of motion has already been contemplated by the assignment of a 10 percent initial disability rating for the right knee ACL tear with degenerative joint disease.  Accordingly, the Board finds that, for the entire initial rating period, a compensable rating for right femur enchondroma is not warranted. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for each of the Veteran's disabilities specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral knee and bilateral shoulder disabilities specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's bilateral knee disability has been manifested by pain, resulting in limitation of motion of the knees to, at its worst, 135 degrees flexion and extension at zero degrees.  The Veteran's right shoulder disability has been manifested by a chronic shoulder strain with abduction with pain from 150 to 170 degrees; forward flexion from 120 to 135 degrees; external rotation from 70 to 80 degrees; and internal rotation from 0 to 90 degrees.  The Veteran's left shoulder disability has been manifested by a chronic shoulder strain with pain with abduction from 130 to 140 degrees; forward flexion from 120 to 135 degrees; external rotation from 80 to 90 degrees; and internal rotation was 0 to 90 degrees.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the knees and shoulders.  

Further, the Veteran's duodenal ulcer is manifested by mild symptoms which are contemplated in the 10 percent rating under Diagnostic Code 7305.  As for the Veteran's service-connected (noncompensable) dermatitis disability, Diagnostic Code 7806 specifically addresses dermatitis.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, (pruritis and the Veteran's use of mentholated shampoo).  Finally, noncompensable ratings for the Veteran's nasal fracture and right femur enchondroma do not require extraschedular consideration as both disabilities are asymptomatic with no residuals.  Additionally, none of the Veteran's disabilities have shown to result in any functional or occupational impairment at the time of the March 2005 VA examination, which also reflects no additional functional impairment that is not contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's low back disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 10 percent for the right knee disability is denied. 

An initial disability rating in excess of 10 percent for the left knee disability is denied. 

An initial disability rating in excess of 10 percent for the right shoulder disability is denied. 

An initial disability rating in excess of 10 percent for the left shoulder disability is denied. 

An initial disability rating in excess of 10 percent for a duodenal ulcer is denied. 

An initial disability rating in excess of zero percent for a nasal fracture is denied. 

An initial disability rating in excess of zero percent for dermatitis is denied. 

An initial disability rating in excess of zero percent for right femur enchondroma is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Deprtment of Veterans Affairs


